UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:December 31, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:000-17106 LKA INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 91-1428250 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3724 47th Street Ct. N.W. Gig Harbor, Washington 98335 (Address of principal executive offices) (253) 514-6661 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes [X] No [](2) Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer[ ] Accelerated filed [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second quarter. The market value of the voting and non-voting common stock is $4,025,206, based on 4,192,923 shares (8,385,845 pre-split shares) held by non-affiliates.The shares were valued $0.96 per share ($0.48 per share pre-split), that being the closing price as of June 29, 2012, the last business day of the registrant’s most recently completed second quarter. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Not applicable. (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of March 27, 2013, the registrant had 9,611,961 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE See Part IV, Item 15. - 1 - PART I REVERSE SPLIT Effective March 15, 2013, LKA’s board of directors authorized a 1-for-2 reverse stock split that took effect immediately.All common stock, stock option and stock warrant information presented in this annual report on Form 10 K has been retroactively adjusted to reflect the reverse stock split unless specifically noted otherwise. FORWARD LOOKING STATEMENTS In this Annual Report, references to “LKA International,” “LKA,” the “Company,” “we,” “us,” “our” and words of similar import) refer to LKA International, Inc., a Delaware corporation, the registrant. Statements made in this Form 10-K which are not purely historical are forward-looking statements with respect to the goals, plan objectives, intentions, expectations, financial condition, results of operations, future performance and business of LKA. Such forward-looking statements include those that are preceded by, followed by or that include the words "may", "would", "could", "should", "expects", "projects", "anticipates", "believes", "estimates", "plans", "intends", "targets" or similar expressions. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following, in addition to those contained in this Annual Report: general economic or industry conditions nationally and/or in the communities in which we conduct business; fluctuations in global gold and silver markets; legislation or regulatory requirements, including environmental requirements; conditions of the securities markets; competition; our ability to raise capital; changes in accounting principals, policies or guidelines; financial or political instability; acts of war or terrorism; and other economic, competitive, governmental, regulatory and technical factors affecting our operations, products, services and prices. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward-looking statements speak only as of the date they are made. LKA does not undertake, and specifically disclaims, any obligation to update any forward-looking statements to reflect events or circumstances occurring after the date of such statements. ITEM 1.BUSINESS Business Development LKA International, Inc. was incorporated on March 15, 1988, in the State of Delaware. Since our inception, our authorized capital has been 100,000,000 shares, consisting of 50,000,000 shares of common stock with a par value of one mill ($0.001) per share, and 50,000,000 shares of preferred stock, also with a par value of one mill per share. LKA owns certain real and personal property interests including patented and unpatented mining claims, water rights, buildings, fixtures, improvements, equipment, and permits situated near Lake City, Colorado, which are described below. LKA's activities associated with these properties have been sporadic since they were acquired by its predecessor in December, 1982. Effective as of July 2, 2009, LKA and PanAmerica Capital Group, a Panama corporation (“PanAmerica”) executed a Subscription Agreement by which LKA issued to PanAmerica a promissory note in the principal amount of $545,090, and bearing interest at 10 percent per year (the “Promissory Note”). The outstanding principal and interest on the Promissory Note were payable in five equal installments. The first installment came due on January 4, 2010, and each subsequent installment came due on the date that was three months after the due date of the immediately preceding installment. In lieu of the payment of principal and interest as outlined above, PanAmerica could elect to receive all or a portion of each installment in cash amounts equivalent to the value of 140 troy ounces of gold as determined by the closing spot price of gold on COMEX on the business day immediately preceding the due date of such installment. LKA’s obligations under the Promissory Note was secured by the Company’s mining properties. The Company paid 60% of the amount owing to PanAmerica under the first installment on the Promissory Note but made no further payments. On August 7, 2012, the Promissory Note was settled in full in exchange for the Company’s obligation to issue to the holder of the Note, 6,000,000 shares of common stock of the Company. - 2 - The Lake City, Colorado Properties. The Ute-Ule silver mine and milling facility and the Golden Wonder gold mine (respectively, the "Ute-Ule Property" and the "Golden Wonder Property" or, collectively, the "Properties"), consist of certain patented and unpatented mining claims and a milling facility located in Hinsdale County, Colorado. In December, 1982, our predecessor, LKA Holdings, Inc., a Utah corporation ("LKA Utah") acquired a 51% interest in the Properties from Lake City Mines, Inc., a Colorado corporation ("Lake City Mines"), which retained the remaining 49% interest. Immediately after the acquisition, LKA Utah assigned 90% of its interest in the future proceeds that it had the right to receive from the Properties to Caldera Partners Limited Partnership, a Washington limited partnership ("Caldera") in return for approximately $1.6 million, which LKA used to develop the Properties. As a result, Caldera owned a 45.9% interest in the future proceeds that LKA Utah had the right to receive on the Properties. LKA's President, Kye A. Abraham, is Caldera's Managing Partner. Subsequent to a bankruptcy filing by Lake City Mines in February 1984, LKA acquired Lake City Mine’s interest in the Properties through a Sheriff’s sale. On March 1, 2005, the Company completed the acquisition of Caldera's 45.9% interest in the Golden Wonder and Ute Ule mines. Per the terms of the agreement, the Company agreed to issue Caldera 6,434,042 pre-split"unregistered" and "restricted" shares of common stock in exchange for Caldera's interest in the mines and the full satisfaction of all receivables due to Caldera from the Company. Caldera was also relieved of any future obligations to contribute further exploration and construction funds. Description of Business LKA is currently engaged in an intensive exploration program at the Golden Wonder mine with the objective of returning the mine to a commercial producing status. The exploration program, which began in November, 2008, has involved extensive sampling/assaying for the purpose of identifying possible new production zones within the mine. Exploration efforts are aimed at extending the zones (veins) within the mine that previously produced over 133,701 ozs. (82% of which came during the period of 2002-2006 at an average ore grade of 16.01 ozs. gold per ton). As the Golden Wonder vein system typically pinches and swells, horizontally as well as vertically, LKA’s objective/challenge will be to locate consistent vein widths within these high-grade zones to establish significant reserves to resume commercial production. Drilling and drifting along the vein structure has been the primary method of exploration to date. LKA expects to incorporate geochemical analysis, mapping (surface and underground) and other methods of exploration as its budget permits. Since resuming operations in the first quarter of 2009, LKA has, as of the date of this Report, shipped and/or sold 13 bulk ore samples containing over 2,924 ounces of gold derived from exploratory mining operations. Ore shipments for 2009, 2010, 2011 and 2012 are as follows: TonsOz/tonGold (Oz) Ore shipments in transit or process may not result in receivables or finalized payment (“settlement”) at year end. Details of any such shipments will be reported in the subsequent quarter. Sales of ore have offset a significant portion of the cost of the current exploration program. To date, all ore shipments have been made to Teck, Yukon- Nevada Gold and Kinross. Currently there are no established reserves and all of LKA’s efforts are exploratory in nature. In August, 2010, LKA entered into a Mine Operating Agreement (the “Operating Agreement”) with Coal Creek Construction (“Coal Creek”). The Operating Agreement calls for Coal Creek to provide mine operating services, including mining and underground construction, blasting, crushing, bagging, hauling, loading and transporting of ore and associated waste material to locations specified by LKA. Per the Operating Agreement, Coal Creek is to pay all Mine Operator Services Expenses and is entitled to reimbursement for such expenses from LKA, provided LKA has received sufficient monies from ore sales. LKA is responsible for payment of costs associated with vehicles it provides for the project (including insurance and maintenance) property and production taxes, mining claim assessments or fees, personnel and consultants hired by LKA, claim and permit filings, and reclamation bonds. LKA will also pay all liabilities associated with the Golden Wonder Property which were incurred prior to the date of the Operating Agreement. In exchange for providing Mine Operator Services, Coal Creek is entitled to a payment equal to twenty percent of the project's net profits, or Net Smelter Receipts less deductions for Mine Operator Services, Royalties and Project-related Expenses, provided that Coal Creek has performed its service obligations and is current with its financial obligations and all other terms of its agreement with LKA. During the calendar years ended December 31, 2012 and 2011, LKA paid Coal Creek $840,084 and $529,000, respectively, in advances toward Mine Operator Services and accrued an additional $121,644 and $83,289 in estimated remaining reimbursable expense related to its ore shipment in December 2012 and 2011. Principal Products or Services and their Markets We do not currently have any products or services. Distribution Methods of the Products or Services None; not applicable. - 3 - Status of any Publicly Announced New Product or Service None; not applicable. Competitive Business Conditions and Our Competitive Position in the Industry and Methods of Competition Management believes that there are literally hundreds of exploration stage mining companies such as LKA. We believe that our competitive position in the industry will be insignificant. Sources and Availability of Raw Materials and Names of Principal Suppliers We do not use any raw materials, as we do not directly conduct any material operations. Dependence on One or a Few Major Customers During 2011 and 2012, all sales of ore were made to one customer, Kinross.LKA may at anytime elect to sell ore to any number of gold ore processors in the United States or Canada. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, including Duration We have obtained "110d" limited impact permits from the Colorado Division of Reclamation Mining and Safety and have posted reclamation bonds to ensure the clean-up of environmental disturbances on the Ute-Ule and Golden Wonder Properties. Storm water and discharge permits have also been issued for the above properties by the Colorado Department of Public Health and Environment. We are currently in compliance with all applicable permit and bonding requirements. Need for any Governmental Approval of Principal Products or Services None; not applicable. Effect of Existing or Probable Governmental Regulations on our Business We are subject to the following regulations of the SEC and applicable securities laws, rules and regulations: Smaller Reporting Company We are subject to the reporting requirements of Section 13 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and subject to the disclosure requirements of Regulation S-K of the SEC, as a “smaller reporting company.” That designation will relieve us of some of the informational requirements of Regulation S-K applicable to larger companies. Sarbanes/Oxley Act We are also subject to the Sarbanes/Oxley Act of 2002. The Sarbanes/Oxley Act created a strong and independent accounting oversight board to oversee the conduct of auditors of public companies and strengthens auditor independence. It also requires steps to enhance the direct responsibility of senior members of management for financial reporting and for the quality of financial disclosures made by public companies; establishes clear statutory rules to limit, and to expose to public view, possible conflicts of interest affecting securities analysts; creates guidelines for audit committee members’ appointment, compensation and oversight of the work of public companies’ auditors; management assessment of our internal controls; auditor attestation to management’s conclusions about internal controls; prohibits certain insider trading during pension fund blackout periods; requires companies and auditors to evaluate internal controls and procedures; and establishes a federal crime of securities fraud, among other provisions. Compliance with the requirements of the Sarbanes/Oxley Act has substantially increased our legal and accounting costs. - 4 - Exchange Act Reporting Requirements Section 14(a) of the Exchange Act requires all companies with securities registered pursuant to Section 12(g) of the Exchange Act to comply with the rules and regulations of the SEC regarding proxy solicitations, as outlined in Regulation 14A. Matters submitted to stockholders at special or annual meetings thereof or pursuant to a written consent will require us to provide our stockholders with the information outlined in Schedules 14A or 14C of Regulation 14; preliminary copies of this information must be submitted to the SEC at least 10 days prior to the date that definitive copies of this information are forwarded to our stockholders. We are also required to file Annual Reports on SEC Form 10-K and Quarterly Reports on SEC Form 10-Q with the SEC on a regular basis, and will be required to timely disclose certain material events (e.g., changes in corporate control; acquisitions or dispositions of a significant amount of assets other than in the ordinary course of business; and bankruptcy) in a Current Report on SEC Form 8-K. Research and Development Costs During the Last Two Fiscal Years We have not spent any money on research and development in the past five years and we do not plan to make any such expenditures in the foreseeable future. Cost and Effects of Compliance with Environmental Laws As the owner of permits pertaining to the Properties, we are subject to many federal, state and local laws and regulations relating to environmental quality. For example, any mining operations conducted on the Properties must comply with federal and state laws and regulations that protect the quality of surface water and groundwater. The Colorado Division of Reclamation Mining and Safety (the "Division") requires mine operators to have permits to conduct mining activities in Colorado. The Division also requires operators to obtain a reclamation bond to ensure the clean-up of disturbances on mining properties and conducts regular inspections to make sure that the operators are in compliance with applicable environmental laws and regulations. We have obtained all necessary bonds and permits required by the State of Colorado and believe that we are in compliance with all laws and regulations in this regard. However, we can provide no assurance as to the impact on LKA of any future environmental laws or regulations or any governmental interpretation of existing or future laws or regulations. In 2002, the Federal Bureau of Land Management (the "BLM") advised us of its desire to extend to the Ute-Ule Property certain environmental clean-up (“remediation”) activities that it is conducting on neighboring properties that we do not own. The BLM commissioned and obtained three engineering evaluation and cost analysis ("EE/CA") studies/reports on the Ute-Ulay and the neighboring public lands in 2002-2006. These EE/CA studies analyzed the current environmental state of the Ute-Ulay property and other properties in the area. The studies identified a large volume of mine tailings and metals loading of shallow ground water, with elevated levels of arsenic, cadmium and lead being present. The BLM’s most recent study, “Value Engineering Study on the Ute Ulay Mine/Mill Site – Final Report” dated January 5, 2006, projected the costs of remediation and property stabilization on the Ute-Ulay property to be approximately $2.1 million. Based upon recent discussions with Hinsdale County officials, EPA’s regional manager, and legal counsel, the actual costs associated with this effort are expected to be approximately $1 million; substantially below previous BLM estimates. Under the federal Comprehensive Environmental Response, Compensation and Liability Act ("CERCLA"), the EPA may either require a property owner to perform the necessary cleanup or the agencies may perform the work and seek recovery of costs against the property owner and previous owners. While it cannot be determined with certainty until the project is completed, the Company’s status as a “de minimis” participant and the fact that remediation activities are focused on property located largely outside of LKA’s permitted operating area, management expects this remediation project will have a negligible impact on the Company’s financial condition. Accordingly, pursuant to Generally Accepted Accounting Principles, no liability for this project has been recorded on the Company’s books and records. Number of Total Employees and Number of Full Time Employees Kye A. Abraham is LKA's only full-time employee. Nanette K. Abraham is a part-time employee and assists with bookkeeping and administrative work. - 5 - ITEM 1A.RISK FACTORS Not required for smaller reporting companies. ITEM 1B.UNRESOLVED STAFF COMMENTS None ITEM 2:PROPERTIES We own a 100% interest in the Ute-Ule and Golden Wonder Properties.The Company is entitled to receive all lease and royalty payments on these Properties. We are currently engaged in exploration and limited, non-commercial ore production at the Golden Wonder mine. Both the Ute-Ule silver mine and the Golden Wonder gold mine are vein type deposits associated with volcanic activity occurring millions of years ago during a turbulent period known in geology as Tertiary time. During this violent geologic era, most of the known precious metal mines in the State of Colorado were formed along a southwest to northeast channel or narrow band approximately 20 miles wide, which stretches in a diagonal trend from Durango in the southwest to Boulder County in the northeast. This zone has been called the Colorado Mineral Belt. Lake City, Colorado lies astride this mineral belt in a topographical cul de sac 57 miles southwest of Gunnison, Colorado. Each Property is described below. Ute-Ule Group. The Ute-Ule Property consists of 23 patented miningclaims located approximately four miles west of Lake City, Colorado. These are highly mineralized silver-lead-zinc mines with excellent access via a gravel road that is maintained year-round by the County of Hinsdale. This road goes from the Property to Lake City and from Lake City to State Highway 149 northward approximately 46 miles to an intersection with U.S. 50, about nine miles west of Gunnison, Colorado. This Property has a long history of mineral extraction dating back to the nineteenth century. Most of this extraction (silver, lead and zinc) occurred between 1874 and 1903. LKA no current plans to resume mining operations at this property and is engaged in discussions, and agreements, with Hinsdale County and state and federal regulatory authorities for the purpose of donating the historic structures, operating permits and certain portions of its patented claims to the County. On October 4, 2012, LKA deeded ownership of a sub-divided portion of this property know as the Ute-Ulay Townsite in Phase I of a two-part plan to convey ownership of these properties to the County for historic preservation and restoration purposes. On December 19, 2012, LKA and the County executed the “Agreement For Conveyance Of Ute-Ulay Mine And Mill Site” to commence Phase II of the donation process. To date, most of the requisite property evaluation studies and technical permit revisions have been completed. LKA and the County expect this final Phase II of the donation process to be completed in the second quarter of 2013. As discussed above, the Ute-Ule property was the subject of multiple EE/CA studies/reports prepared by the Bureau of Land Management that identified certain environmental hazards on a portion of the property known as the Ute Mill Site. Pursuant to a the most recent remediation and property stabilization plan developed by the Division of Reclamation, Mining & Safety and approved by the EPA, a certain portion of this site will be the subject of a remediation project expected to begin during the second quarter of 2013. The estimated cost of this project is approximately $1 million; substantially below BLM’s previous estimates. As the result of recent discussions with Hinsdale County, the EPA’s regional manager and legal counsel, LKA expects to bear very little or none of these remediation costs since the affected area is located largely outside of LKA’s permitted area of operations. Accordingly, management has determined that the financial risk to the Company is minimal. - 6 - The Ute Mill. A 100 ton-per-day flotation mill, including various equipment and support facilities, exists on the Ute-Ule Property. The mill is located at the level of the main haulage tunnel of the Ute mine. It is in satisfactory condition and was used effectively by LKA to mill ore from the Golden Wonder mine during a 1984 pilot production program. The mill and its related buildings were designated a historic landmark by Hinsdale County in 2011 and will comprise the largest portion of the Company’s Phase II donation to the County. The mill is the only one in the Lake City mining district and construction of another mill of this size would be possible only at substantial cost and subject to considerable environmental constraints. Golden Wonder. Geology Physical, structural and petrologic characteristics of this rhyolite intrusion observed in the underground workings of the Golden Wonder mine demonstrates features characteristic of both an extrusive and intrusive magma, and it is believed that the workings of the Golden Wonder mine are located in the upper reaches of the rhyolitic intrusion where it “welled out” from its vent source, gradually becoming more intrusive in character with depth. It undoubtedly extends downward along its vent source to the original magma chamber from whence it was derived. As observed in the underground workings of the Golden Wonder mine and based on extensive underground and field work, it would appear that the intrusion of the Golden Wonder host rock occurred in a series of pulses. Molten magma moved upward along the vent structure wherein it was emplaced, and solidified. Oftentimes it appears that the rock unit was only partially solidified when it was deformed by another upward pulse of magma, thereby creating very complex flow-banding within the partially solidified rock. In some instances, the rock unit appears to have been completely solidified, only to have been brecciated by a later pulse of magmatic injection, with fluid magma flowing around these brecciated fragments. In all instances observed, the composition of the magma remained essentially the same throughout its entire emplacement, suggesting the vein structure and the characteristics of the vein mineralization at the Golden Wonder mine is very much different from nearly all the other base-metal mines of the Lake City area, and even differs from that which apparently existed at the Golden Fleece mine. Instead of being of the classic fracture-filling type, where a more-or-less well-defined linear fracture, or set of open fractures, has been filled with ore minerals and gangue, the vein structure at the Golden Wonder mine usually does not follow a well-defined fracture, but in detail is often quite sinuous, enlarging and contracting along its course. Very commonly, the vein dies out completely and most often, a similar en echelon vein segment is located a relatively short distance away. The vein structure typically ranges from only a fraction of an inch thick to several feet across, but may enlarge significantly within ore shoots. The Golden Wonder, near Lake City, Colorado, is located in the historic “Colorado Mineral Belt” from which over 25 million ounces of gold have been produced dating back to the mid 1800s. - 7 - History The Golden Wonder Property consists of three patented and 25 unpatented mining claims located approximately 2- 1/2 miles south of Lake City, Colorado. The mine has been worked intermittently since its discovery in 1880. The mine is at an elevation of 10,323 feet and is situated on a hill slope approximately 1,500 feet above the valley floor. The initial discovery was made after finding high-grade float on the surface containing free gold. A limited body of ore was mined prior to 1889. The Golden Wonder Property was generally unworked through 1930. From 1930 to 1969, sporadic mining and exploration efforts were conducted, some of which resulted in the extraction of an undetermined amount of gold bearing ore. During the summer of 1969, Southern Union Production Company ("Supron") began an exploration program at the Golden Wonder. Out of this, the SUPCO winze (a steeply inclined passageway connecting the mine workings) was started in the winter of 1970-1971 and completed to a depth of approximately 150 feet below the third level of the mine, with lateral drifting along the course of mineralization off the winze on the fourth level. Work was halted on the property in 1972, when Supron decided to discontinue all its metallic mineral operations in the western United States and South America. In 1973, Rocky Mountain Ventures secured a lease on the Property and shipped a small tonnage of dump material to a mill then operating at Crested Butte, Colorado for processing. Lake City Mines, Inc. acquired the property from Supron in 1977 and conducted extensive underground work including the driving of the 1,600’ sixth level crosscut. LKA acquired an undivided 51% interest in the property in 1982 and commenced exploration shortly thereafter. During this exploration program a limited amount of ore was produced and shipped to the Ute mill for concentrating and later sold to ASARCO as a part of a pilot production program. The mine was shut down shortly thereafter due to falling gold prices. In 1997, Au Mining leased the mine from LKA and commercially produced ore through the second quarter of 2006. Upon terminating its relationship with Au Mining, LKA received an $18 million joint venture proposal from Cambior, Inc. to conduct exploration, establish reserves and, assuming success, resume commercial production. Cambior was acquired by IAM Gold in late 2006, before the joint venture agreement was finalized. In 2007, LKA was offered and finalized a similar joint venture arrangement ($18 million for 50% interest) with Richmont Mines, Inc. In 2008, a program of underground drilling and drifting was proposed and commenced but never completed by Richmont due to cost overruns and inconclusive results from initial drilling efforts. LKA resumed exploration efforts on its own in late 2008, which continue to the present date. Substantial underground drilling and drifting has been performed, resulting in the sale of limited quantities of ore containing over 2,924, ounces of gold. Ore sales have been made to Teck Resources, Kinross and Yukon-Nevada Gold. To date, no commercial reserves have been established. Power for mining operations is generated on site. Unpatented claims held by LKA (which may vary in number from year to year) are maintained on Bureau of Land Management property through payment of annual assessment fees. Commercial Ore Production The Golden Wonder has been explored and developed by drifts on six different levels, with raises and winzes connecting the lower levels. In 1984, LKA conducted a five-month pilot production program that resulted in the sale of approximately $590,000 of gold concentrates to ASARCO. The average grade of the ore produced during the pilot program was 0.96 ounces of gold per ton and the average gold price at that time was $325 per ounce. The majority of this production was derived from two stopes on the mine's fourth level, which consistently averaged one ounce of gold per ton. Commercial quantities of gold were also taken from the mine's fifth level. From 1997 until the second quarter of 2006, commercial mining operations were conducted by Au Mining, LLC, which leased the mine from LKA. During this period, approximately 8,349 tons of ore containing 133,701 ounces of gold were produced from the mine's fifth, sixth and seventh levels. The average grade of the ore produced during this period was 16.01 ounces of gold per ton. The average gold price during the period in which the ore was sold was $337.76. Total gold production from the mine under LKA’s ownership has been approximately 139,415 ounces. The average grade of all ore produced during this period was 14.15 ounces gold per ton. Office Space. We currently lease approximately 750 square feet of office space located at 3724 47th Street Ct. N.W., Gig Harbor, Washington. Effective as of January 1, 2005, we paid monthly rent of $1,300 to Abraham & Co., Inc. a FINRA member broker/dealer which is controlled by our President, Kye A. Abraham. This rent includes the use of the office space, bookkeeping services, telephone, office supplies, utilities, internet, computers and photocopiers. The lease arrangement is a month-to-month oral lease with Abraham & Co. and the payment amount increased to $1,500 per month in 2007 to keep pace with increased costs. - 8 - ITEM 3:LEGAL PROCEEDINGS Except as discussed below, LKA is not the subject of any pending legal proceedings and, to the knowledge of management, no proceedings are presently contemplated against LKA by any federal, state or local governmental agency. However, there is a potential pending claim against a portion of our Ute properties.As discussed above, the EPA has recently approved a property remediation and stabilization plan developed by the Division of Reclamation, Mining & Safety for a certain portion of the Ute properties. In discussions with senior EPA project officials, LKA expects minimal or no liability for the cost associated with this project since the affected area lies mostly outside of LKA’s permitted area of operations. The remediation project is expected to begin in the summer of 2013 and completed by late fall, 2013. The estimated cost of the project is $1 million and will be funded with CERCLA funds directed by EPA. ITEM 4:MINE SAFETY DISCLOSURES None; not applicable. PART II ITEM 5:MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our shares of common stock are quoted by the OTC Markets Group Inc. of the Financial Industry Regulatory Authority, Inc. (“FINRA”) under the symbol “LKAI”. Set forth below are the high and low closing bid prices for our common stock for each quarter of 2011 and 2012.These bid prices were obtained from OTC MarketsGroup Inc. All prices listed herein reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. Period High Low January 1, 2011 through March 31, 2011 April 1, 2011 through June 30, 2011 July 1, 2011 through September 30, 2011 October 1, 2011 through December 31, 2011 January 1, 2012 through March 31, 2012 April 1, 2012 through June 30, 2012 July 1, 2012 through September 30, 2012 October 1, 2012 through December 31, 2012 - 9 - Holders The number of record holders of the Company’s common stock as of the date of this Report is approximately 499, not including an indeterminate number who may hold shares in “street name.” Dividends LKA has not declared any cash dividends with respect to its common stock and does not intend to declare dividends in the foreseeable future. There are no material restrictions limiting, or that are likely to limit, our ability to pay dividends on our common stock. Securities Authorized for Issuance Under Equity Compensation Plans Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans excluding securities reflected in column (a) (a) (b) (c) Equity compensation plans approved by security holders -0- -0- -0- Equity compensation plans not approved by security holders -0- Total -0- Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities On July 2, 2012, LKA issued to Riverview Capital 107,500 “unregistered” and “restricted” shares of its common stock for consulting services rendered and recognized $129,000 in expense, or $1.20 per share.The offer and sale of these securities was exempt from the registration requirements of the Securities Act of 1933, as amended (the “Act”), pursuant to Sections 4(2) of the Act. On October 18, 2012, LKA issued to Coal Creek Construction 50,000 “unregistered” and “restricted” shares of its common stock for services rendered and recognized $52,000 in expense, or $1.04 per share.The offer and sale of these securities was exempt from the registration requirements of the Act pursuant to Sections 4(2) of the Act. In or around October, 2012, the Company issued 394,823 shares of common stock to Sonata Multi-Manager Fund,LP in exchange for the cancellation of debt in the amount of $197,411.The issuance of the shares was exempt from the registration requirements of the Act pursuant to Section 3(a)(10) of the Act and by virtue of the fact the Circuit Court of the Eighteenth Judicial Circuit, in and for Seminole County, Florida found the transaction to be fair, reasonable and equitable. In or around October, 2012, the Company issued 400,000 shares of common stock to Brannon Limited Partnership in exchange for the cancellation of debt in the amount of $1,132,083.In exchange for the cancellation of the debt, Brannon Limited Partnership also has the right to receive 5,200,000 shares of common stock in the future.The issuance of the shares was and is exempt from the registration requirements of the Act pursuant to Section 3(a)(10) of the Act and by virtue of the fact the Circuit Court of the Eighteenth Judicial Circuit, in and for Seminole County, Florida found the transaction to be fair, reasonable and equitable. - 10 - In or around October, 2012, the Company issued 187,291 shares of common stock to C.K. Cooper & Company, Inc. in exchange for the cancellation of debt in the amount of $93,645.The issuance of the shares was exempt from the registration requirements of the Act pursuant to Section 3(a)(10) of the Act and by virtue of the fact the Circuit Court of the Eighteenth Judicial Circuit, in and for Seminole County, Florida found the transaction to be fair, reasonable and equitable. In or around October, 2012, the Company issued 272,964 shares of common stock to Cognitive Associates Limited Partnership in exchange for the cancellation of debt in the amount of $136,481.The issuance of the shares was exempt from the registration requirements of the Act pursuant to Section 3(a)(10) of the Act and by virtue of the fact the Circuit Court of the Eighteenth Judicial Circuit, in and for Seminole County, Florida found the transaction to be fair, reasonable and equitable. In or around October, 2012, the Company issued 32,033 shares of common stock to Cognitive Intelligence Limited Partnership in exchange for the cancellation of debt in the amount of $16,016.The issuance of the shares was exempt from the registration requirements of the Act pursuant to Section 3(a)(10) of the Act and by virtue of the fact the Circuit Court of the Eighteenth Judicial Circuit, in and for Seminole County, Florida found the transaction to be fair, reasonable and equitable. Use of Proceeds of Registered Securities During the year ended December 31, 2012, we did not receive any proceeds from the sale of registered securities. ITEM 6:SELECTED FINANCIAL DATA Not required for smaller reporting companies. ITEM 7:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Forward-looking Statements Statements made in this Form 10-K which are not purely historical are forward-looking statements with respect to the goals, plan objectives, intentions, expectations, financial condition, results of operations, future performance and business of LKA. Such forward-looking statements include those that are preceded by, followed by or that include the words "may", "would", "could", "should", "expects", "projects", "anticipates", "believes", "estimates", "plans", "intends", "targets" or similar expressions. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following, in addition to those contained in this Annual Report: general economic or industry conditions nationally and/or in the communities in which we conduct business; fluctuations in global gold and silver markets; legislation or regulatory requirements, including environmental requirements; conditions of the securities markets; competition; our ability to raise capital; changes in accounting principles, policies or guidelines; financial or political instability; acts of war or terrorism; and other economic, competitive, governmental, regulatory and technical factors affecting our operations, products, services and prices. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward- looking statements speak only as of the date they are made. LKA does not undertake, and specifically disclaims, any obligation to update any forward-looking statements to reflect events or circumstances occurring after the date of such statements. - 11 - Liquidity and Capital Resources Currentassets atDecember31,2012,totaled $240,541, which was comprised of cash totaling $87,329, accounts receivable of $151,524 and prepaid expenses of $1,688. During fiscal 2012, our operating activities used net cash of $49,268.In 2011, by contrast, operating activities provided net cash of $123,247.Net cash used by investing activities was $6,734 in 2012 compared to $0 in 2011.Net cash provided for financing activities decreased to $87,329 in 2012, compared to $143,331 in 2011.At December 31, 2012, the Company had a working capital deficit of $203,172, as compared to $1,731,057 at December 31, 2011. Results of Operations Year Ended December 31, 2012, Compared to Year Ended December 31, 2011 During the calendar year ended December 31, 2012, we recognized revenue of $1,726,224 from the sale of gold ore, compared to $851,561 in 2011.These ore sales resulted from our exploration activities at the Golden Wonder mine.Exploration expenses increased from $587,138 in 2011 to $1,092,728 in 2012, or approximately 86%.Professional fees decreased by $91,617, or approximately 17%, mainly due to a reduction of non-cash equity compensation expense,from $430,504during 2011to $129,000 during 2012. Royalty expense increased by $45,896, or approximately 102%, as a result of increased ore sales.General and administrative expenses increased by $14,358, or approximately 9% in 2012. Officer salaries and bonuses decreased by $685,947 in 2012 due to the issuance of non-cash equity compensation recognized in 2011.Due to our substantially increased sale of gold ore, we incurred an operating loss of $226,340 during the calendar year ended December 31, 2012, as compared to an operating loss of $1,312,723 in 2011.Our total other expenses increased to $2,484,066 in 2012, from $259,282 in the prior year, mainly as a result of a one-time non-cash loss on debt conversion expense of $2,347,214 being recognized in 2012.Interest expense decreased to $136,860 in 2012 from $259,282 in 2011, mainly due to the conversion of notes payable to common stock during October 2012. Off-Balance Sheet Arrangements We had no off-balance sheet arrangements of any kind for the year ended December 31, 2012. ITEM 7A:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for smaller reporting companies. - 12 - ITEM 8:FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA C O N T E N T S Report of Independent Registered Public Accounting Firm 14 Consolidated Balance Sheets 15 Consolidated Statements of Operations 17 Consolidated Statements of Stockholders' Equity (deficit) 18 Consolidated Statements of Cash Flows 19 Notes to Consolidated Financial Statements 20 - 13 - Report of Independent Registered Public Accounting Firm To the Board of Directors LKA Gold, Inc. (formerly LKA International Inc.) Gig Harbor, WA We have audited the consolidated balance sheets of LKA Gold Inc. and its subsidiary, (formerly LKA International, Inc. and its subsidiary) (collectively, the “Company”) as of December 31, 2012 and 2011, and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on the consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of LKA Gold Inc. and its subsidiary as of December 31, 2012 and 2011 and the consolidated results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that LKA Gold Inc. will continue as a going concern. As discussed in Note 11 to the consolidated financial statements, LKA Gold Inc. suffered losses from operations and has a working capital deficit, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 11. The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. /s/MaloneBailey, LLP www.malonebailey.com Houston, Texas April 1, 2013 - 14 - LKA GOLD, INC. (FORMERLY LKA INTERNATIONAL, INC.) Consolidated Balance Sheets ASSETS December 31, CURRENT ASSETS Cash $ $ Accounts receivable - Prepaid expenses - Total Current Assets FIXED ASSETS Land, equipment, mining claims and asset retirement obligations Accumulated depreciation ) ) Total Fixed Assets, Net of Accumulated Depreciation OTHER NON-CURRENT ASSETS Reclamation Bonds TOTAL ASSETS $ $ The accompanying notes are an integral part of these consolidated financial statements. - 15 - LKA GOLD, INC. (FORMERLY LKA INTERNATIONAL, INC.) Consolidated Balance Sheets (Continued) LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) December 31, CURRENT LIABILITIES Accounts payable $ $ Accounts payable – related party Note payable Notes payable - related party - Accrued interest payable - Accrued interest payable - related party - Accrued wages and advances payable to officer Total Current Liabilities NON-CURRENT LIABILITIES Asset retirement obligation Total Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock; $0.001 par value, 50,000,000 shares authorized, no shares issued or outstanding - - Common stock; $0.001 par value, 50,000,000 shares authorized, 14,816,913 and 8,172,302 shares issued, and9,573,289 and 8,128,678shares outstanding, respectively Additional paid-in capital Treasury stock; 43,624 and 43,624 shares at costs, respectively ) ) Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. - 16 - LKA GOLD, INC. (FORMERLY LKA INTERNATIONAL, INC.) Consolidated Statements of Operations Year Ended December 31, REVENUES Sales - precious metals $ $ EXPLORATION COSTS Exploration and related costs ) ) GROSS MARGIN GENERAL AND ADMINSTRATIVE EXPENSES Professional fees Royalty expense General and administrative Officer salaries and bonus Total General and Administrative Expenses OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Loss on debt conversion ) - Interest expense ) ) Interest income 8 - Total Other Income (Expense) ) ) NET LOSS $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements. - 17 - LKA GOLD, INC. (FORMERLY LKA INTERNATIONAL, INC.) Consolidated Statements of Stockholders’ Equity (Deficit) Years Ended December 31, 2012 and 2011 CommonStock TreasuryStock Shares Amount Shares Amount AdditionalPaid in Capital Accumulated Deficit Total Stockholders' Equity (Deficit) Balance, December 31, 2010 $ ) $ ) Common stock issued for services - - - Common stock issued for officer bonus - - - Common stock options issued for officer bonus - Common stock warrants issued for services - Net loss for the year ended December 31, 2011 - ) ) Balance, December 31, 2011 ) ) Common stock issued for services - - - Common stock issued for debt and interest - - - Common stock warrants issued for services - Net loss for the year ended December 31, 2012 - ) ) Balance, December 31, 2012 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. - 18 - LKA GOLD, INC. (FORMERLY LKA INTERNATIONAL, INC.) Consolidated Statements of Cash Flows Year Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ )
